Name: Commission Regulation (EEC) No 3042/88 of 30 September 1988 fixing estimated production of and the abatement to be applied to the subsidy for sunflower seed for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  production;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 10 . 88 No L 271 / 104 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3042/88 of 30 September 1988 fixing estimated production of and the abatement to be applied to the subsidy for sunflower seed for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27a (6) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 2823/88 (4), specifies the factors which must be fixed in order to implement the system of maximum guaranteed quantities ; whereas, for the 1988/89 marketing year, the estimated production of sunflower seed and the abatement to be applied to the subsidy should be fixed on the basis of available data ; Whereas the Management Committee for Oils and Fats has not reached agreement within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 marketing year the estimated production of sunflower seed is hereby fixed at :  1 250 000 tonnes for Spain,  47 000 tonnes for Portugal,  2 880 000 tonnes for the other Member States . Article 2 For the 1988/89 marketing year the abatement to be applied to the subsidy for sunflower seed is hereby fixed at :  0 ECU per 100 kilograms for Spain,  0 ECU per 100 kilograms for Portugal,  11,55 ECU per 100 kilograms for the other Member States, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988 , p. 1 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 254, 14. 9 . 1988 , p. 8 .